Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The instant invention is deemed an unobvious improvement over the prior art found in Yo et al., U.S. Patent Publication 2005/0182231 (hereinafter “Yo). Yo discloses a control loop for controlling an actuating cylinder, the actuating cylinder having a cylindrical housing and a piston displaceably arranged therein, the piston  dividing the cylindrical housing interior into a first  chamber and a second chamber, wherein the control loop comprises: a first hydraulic valve, which is configured to supply the first hydraulic chamber  with a gas, wherein a pressure of the first chamber is adjustable via a control of the first valve; a second valve, which is configured to supply the second chamber with a gas, wherein a pressure of the second chamber is adjustable via a control of the second hydraulic valve; and a control device that is provided for controlling the first valve and the second valve and is configured to control, in a position control state, the second valve with a position control signal dependent on a working position of the piston and to control the first valve with an adjusted position control signal as recited in claim 16 and 23. Yo further discloses wherein the control device includes a switching device, which is configured to switch between the position control state and a pressure control state  as recited in claim 16 and 23.
Yo fails to disclose the novelty of the invention wherein the adjusted position control signal is a signal generated based on the position control signal. Examiner notes that this limitation has been interpreted such that a control signal is generated first and then the controller determines the adjusted control signal after. In the prior art of Yo, Yo remains silent and Examiner does not believe such an operation would be obvious despite Yo sending a respective signal to each valve. Yo also fails to disclose wherein the pressure control state of the control loops the first valve is controlled such that the hydraulic pressure is kept constant and the second valve is controlled by a position control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745     

/THOMAS E LAZO/Primary Examiner, Art Unit 3745